17 Ill. App. 2d 286 (1958)
149 N.E.2d 792
In Matter of Estate of Garret Meade, also known as George Meade, Deceased.
John Miller, Appellant,
v.
City National Bank and Trust Company of Chicago, Administrator DeBonis Non, etc., Appellee.
Gen. No. 47,264.
Illinois Appellate Court  First District, Second Division.
April 15, 1958.
Released for publication May 21, 1958.
Reuben Stiglitz, for appellant.
Richard L. Phelan and William P. Kearney, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Reversed and remanded with directions.
Not to be published in full.